DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  it is a duplicate of claim 1.  Appropriate correction is required. Applicant is encouraged to either amend one or both of claims 1 and 7 so they differ in scope or to cancel one of claims 1 or 7 while also making all of the dependent claims depend from the non-cancelled claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gary (US PG Pub. No. 2005/0048226). 
Regarding claims 1, 5, 7, and 21, Gary teaches a collapsible artificial tree (10; i.e. "collapsible tree system") comprising a telescopic pole (14) that moves via a motor between an extended position and a retracted position, a series of ring structures (i.e. "collars"; 20, 22, 24, 26, 34, 36, in Figs. 1-2; 76, 80 in Fig. 4) connected to and disposed along the telescopic pole, and multiple limbs (30, 78) pivotally connected to each of the collars (Figs. 1, 2, 4; Abstract; par. 2).  As shown in Figures 1 and 2 and discussed by 
The teachings of Gary differ from the current invention in that the collars on his tree are not taught to include a "branch support portion" and a "nesting portion" that operate such that the ends of a second set of limbs are nested inside of a "receiving portion" of the "nesting portion" when the tree is moved into its retracted position.  However, as shown in Figure 1, the limbs in Gary's tree are supported on ring structures that include an inner radial support (24) to which the branches (30) are pivotally connected and an outer radial support (22) on which the branches rest (30) (Fig. 1). As no particular structure is recited for the claimed "branch support portion" or for the "nesting portion" other than it includes a "receiving portion", which also has no particular structure claimed, the inner rings (e.g. 24) on Gary's collars correspond to the recited "branch support portion" because they support branches and the outer rings (e.g. 22) configured to receive a proximal end of each limb of the second plurality of limbs", which is phrased as a statement of intended use for the collar, rather than the tree, as a whole.  Therefore, as Gary's first collar is structured such that it would be capable of receiving the ends of a second set of branches (if the ends were appropriately sized), it meets the claim limitation.  
Additionally, as discussed above, Gary's tree is intended to be collapsible and the relative angle of the branches change as it is moved from its deployed to collapsed states and Gary teaches that nesting occurs between the supports and branches as the tree is collapsed. Furthermore, only a very slight modification to the size/shape of Gary's collars would result in adjacent collars and branch ends becoming nested upon the tree collapsing. In particular, if the inner ring in the structures was positioned slightly below the outer ring, nesting between the adjacent collars (and the ends of the branches of an upper collar into a lower collar) would necessarily occur upon collapsing the tree.  An exaggerated side-view of such a collar is shown below: 

    PNG
    media_image1.png
    347
    967
    media_image1.png
    Greyscale


As such, a slight change in structure would be readily understood by one of ordinary skill in Gary's art and as no particular criticality is shown/demonstrated for the recited structure (which is not commensurate in scope with what is shown in the instant disclosure).  The slight change in shape that would result in nesting between adjacent collars and the ends of second branches nesting into a "receiving portion" of a first collar is one or more of a prima facie obvious change in size/proportion of the collars and their rings, selection of shape of the collars and their rings, and engineering choice that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04.  Additionally, it would have been obvious to one of ordinary skill in the art to make minor changes to Gary's collars, such as the one discussed above because doing so would be well within the level of ordinary skill in Gary's art and would permit further nesting.  

Regarding claim 2, the teachings of Gary might be considered to differ from the current invention in that the limbs corresponding to the recited "second plurality" are not explicitly taught to be caused to move from the second position to the first position at least in part due to contact between the second plurality of limbs and the "first plurality" of limbs.  However, as discussed above, the angular position of the limbs on each collar on Gary's tree change as the telescopic pole is extended or retracted and, with the prima facie change in shape/size to Gary's collars discussed above, such angular movement would necessarily occur.  Gary additionally teaches that feathered or tufted branches may be included on the tree to give it a more full appearance (par. 24, 32).  As such, it would have been obvious to one of ordinary skill in the art to configure Gary's 

Regarding claim 3, as shown in Figure 2, the collars (20, 22, 24, 32-36) are stacked atop each other when the pole (14) of Gary's tree is in its retracted position (Fig. 2).  Therefore, and because any two, adjacent collars may be considered a "first collar" and a "second collar", the first collar is proximate to the second collar in when the pole is in its retracted position. 

Regarding claims 6 and 20, the limbs (i.e. the first, second, third, etc. pluralities of limbs) on Gary's tree are pre-decorated with lights (par. 24). 

	Regarding claims 10, 11, and 16, the top-most collar (34, 36) which in this case is considered the "second collar", is attached to the top of the telescopic pole (14) (par. 22; Figs. 1-2).  A frictional engagement between a pin (56) (i.e. "removable anchor pin") and the lower trunk holds the collar in place against the uppermost tree section (i.e. "the uppermost element"; i.e. the collar is mechanically secured to the uppermost element) (par. 22).  As Gary makes no disclosure of the attachment being permanent and as the attachment could be disabled/broken with correct tools/procedure, the attachment is "removable". 


Regarding claims 12-15, a tree top section (i.e. 16 and the branches attached to it; i.e. "uppermost element"), which includes a conically-shaped segment of trunk (16; i.e. the element has a "conical shape") and which includes branches, thereby making it have a "Christmas tree shape", is attached to the top of the telescopic pole (Fig. 2).  As the whole tree is ornamental, the uppermost element "has an ornamental shape". 
	 
	Regarding claim 17, aside from the uppermost collar (32, 36), which is attached to the treetop, all of the collars on Gary's tree are suspended.  As both the tree top and uppermost collar are attached to the top of the telescopic pole, either the tree top or the combination of the tree top and the upper most collar may be considered the "uppermost element".  In either case, the other collars (20, 22, 24, etc.), any of which may be referred to as the "second collar", hanging below the two parts (16, 32, 36) are "suspended from the uppermost element" (Figs 1-2).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gary, as applied to claim 7 above, and, optionally, further in view of Chen (US Pat. No. 6,422,915) and/or Gierveld (US PG Pub. No. 2006/0254100).  
Regarding claims 8 and 9, the teachings of Gary differ from the current invention in that the collars (i.e. including the "first collar") are not taught to slide along the trunk of his tree as it expands or collapses.  However, if some or all of Gary's telescopic pole sections were larger in diameter, e.g. such at least one or more of the sections had a diameter that was only somewhat smaller than the collars, and/or if the collars were smaller in diameter, e.g. wherein at least one or more of the collars had a prima facie obvious in view of the prior art.  See MPEP 2144.04.  
Chen additionally teaches a decorative, automatically-deploying/retracting, artificial tree including branch supports (72) that, due to their and the telescopic trunk's (64) relative sizes at least at the lower portion of the tree, are slidably disposed along the telescopic pole (Fig. 1).  Chen teaches that such a configuration allows the tree to appear as though it is continuously growing up and that the tree is full of fun and amusement (col. 2, ln. 18-21; col. 3, ln. 48-53).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure at least some of the sections of the telescoping pole and/or the collars in Gary's tree such that at least some of the collars (i.e. including the "first collar") slide along at least a portion of the telescopic pole because Chen demonstrates that such an arrangement is appropriate and useful for telescopic automatically-deploying/collapsing artificial trees and teaches that such a configuration allows a tree to appear as though it is continuously growing up, such that it is full of fun and amusement.  Gierveld further teaches to configure the branch-carrying portion of an artificial tree to include a ring that fits around and slidingly engages the 

Claim 9, as shown in Gary's figures, as the telescopic pole (14) is moved from its retracted position to its extended position, the distance between the pole's upper end and all collars (20, 22, 24, etc.; i.e. including the "first collar") but the topmost collar increases and when the pole is moved from its extended position to its retracted position, the distance decreases between the upper end of the pole and all (20, 22, 24, etc.; i.e. including the "first collar") but the topmost collar decreases (Figs. 1 and 2). 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gary, as applied above, and further in view of Smith (US Pat. No. 3,970,834). 
Regarding claims 16-18, the teachings of Gary differ from the current invention in that a collar that may be referred to as a "second collar" is not taught to be secured to the telescopic pole through a threaded attachment.  However, as discussed above, Gary does disclose that his uppermost collar and uppermost element are attached to his tree.  Smith further teaches using threaded/screw connections to physically secure together parts of an ornamental tree together and to assist in rigid connections (col. 3, ln. 2-5; col. 3, ln. 55-67; col. 4, ln. 44-49).  Accordingly, it would have been obvious to one of ordinary skill in the art to use one or more threaded connections to secure 

The rejections of claims under 35 U.S.C. 103 as being unpatentable over Gary and Smith (US Pat. No. 3,970,834), as discussed in the previous Office Action, are withdrawn in view of Applicant's amendment, filed August 10, 2021.  

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are moot because they do not apply to the current rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784